l)ismisscd and   Opinion   Filed November 14, 2012




                                                In The
                                      uurtuf   ptah
                           fift1! Dhtrict uf exis &tt 1a11a
                                        No. 05-12-01188-CR

                            CALEB OIJKU WATKINS, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE

                            On Appeal from the Criminal District Court
                                      Dallas County, Texas
                               Trial Court Cause No. F06-64294-H

                                MEMORANDUM OPINION

                     l3efljre Chief Justice Wright and Justices Bridges and Myers

       Appellant has tiled a motion to dismiss the appeal. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED
                                                                            and
this decision be certified below for observance. See TEx. R. App. P. 42.2(a).


                                                       PER CURJAM

Do Not Publish
TEx. R. App. P. 47